Citation Nr: 1419184	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  07-19 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Heather E. VanHoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 1984.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2012, a Board hearing was held before the undersigned Veterans' Law Judge.  A transcript of the hearing is of record.  
 
In January 2013, the Board denied the claim, and the appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court granted a joint motion for remand.

As noted by the Court, the Board in January 2013 remanded the issues of entitlement to evaluations in excess of 10 percent each for right knee and foot disorders since August 4, 2011.  As the development ordered in January 2013 remains incomplete the terms of the January 2013 remand pertaining to those issues are incorporated by reference.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the joint motion for remand concluded that the August 2011 VA medical opinion was inadequate because it failed to address the fact that an August 2011 lumbosacral x-ray showed both osteopenia and mild degenerative disc disease at L4-L5 and L5-S1.  In this respect, with the examiner only addressing the role of osteopenia, the parties to the joint motion found that the Board's reliance on the August 2011 opinion was based on an incomplete opinion.  Hence, further development is in order. 

Therefore, this case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's complete VA and private treatment record since August 2011 which pertains to any treatment for any low back disorder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO should return the claims file to the physician who conducted the August 2011 VA examination for an addendum.  That physician must be provided access to the appellant's claims file, Virtual VA file, and VBMS file.  The examining physician must specify in the report that the claims file, Virtual VA, and VBMS records have been reviewed.

Following a review of all of the evidence, to particularly include the August 2011 lumbosacral x-ray findings of diffuse osteopenia and mild disc space narrowing at L4-L5, the physician must opine whether it is at least as likely as not that any diagnosed low back disorder is related to service.  If not, the examiner must opine whether it is at least as likely as not that any diagnosed low back disorder is caused by either right knee chondromalacia or residuals of a right foot injury, or by the combination of both disorders.  If not, the examiner must opine whether it is at least as likely as not that any diagnosed low back disorder is permanently aggravated by either right knee chondromalacia or residuals of a right foot injury, or by the combination of both disorders.  

A complete rationale must be provided for any and all opinions offered.  If the examiner finds that a new examination is required to answer any of these questions, such an examination should be conducted at once.

3.  The Veteran is hereby notified that it is her responsibility to report for any and all examinations, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned survey and examination, documentation should be obtained which shows notice of the scheduled studies was sent to her last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AMC/RO must then review the VA examination report to insure that it is in complete compliance with the directives of this REMAND, and that the physician has documented consideration of all records contained in Virtual VA and VBMS files.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures.

5.  The AMC/RO should then readjudicate the Veteran's claim of entitlement to service connection for a low back disorder, as well as all other issues remanded in January 2013.  Should any benefit sought on appeal remain denied, the Veteran and her attorney should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claim for benefits.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



